Citation Nr: 0302886	
Decision Date: 02/13/03    Archive Date: 02/24/03

DOCKET NO.  00-10 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia


THE ISSUES

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for injury to the left hand with fracture of the 
ring finger. 

(The issue of entitlement to service connection for residuals 
of injury to the index finger of the left hand will be 
subject of a later Board decision.)


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from April 1965 to April 
1967.  He has been represented throughout this appeal by the 
Virginia Department of Veterans Affairs.  

The issue of entitlement to service connection for injury to 
the left hand with fracture of the right finger was 
previously denied by Department of Veterans Affairs (VA) 
rating decision of December 1970.  The veteran was notified 
of that determination, and of his procedural and appellate 
rights, by VA letter dated December 14, 1970.  He did not 
appeal that determination within one year of the notification 
thereof; therefore, the decision became final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.302 (2002).  

The current appeal arises from a March 2000 rating action by 
the Roanoke, Virginia Regional Office (RO), which denied the 
veteran's attempt to reopen his claim of entitlement to 
service connection for injury to the left hand with fracture 
of the ring finger; and denied his claim for service 
connection for residuals of an injury to the left hand index 
finger.

In a rating action of May 2000, the RO denied the veteran's 
claim for service connection for retained bullet in the chest 
with residual numbness to the left arm and left middle 
finger.  A notice of disagreement with that determination was 
received in November 2000.  A statement of the case was 
issued in December 2000.  

However, the record contains no substantive appeal with 
respect to the issue of service connection for retained 
bullet in the chest with residual numbness to the left arm 
and left middle finger, and that issue has not been certified 
to the Board.  Therefore, that issue is not in appellate 
status, and will not be addressed by the Board at this time.  
See 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. 
§§ 20.101, 20.200, 20.201, 20.202 (2002).  

The Board is undertaking additional development on the issue 
of entitlement to service connection for a disability of the 
left index finger pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2) (2002).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  38 C.F.R. § 20.903 (2002).  After giving the 
notice and reviewing your response to the notice, the Board 
will prepare a separate decision addressing these issues. 


FINDINGS OF FACT

1.  By a rating action in December 1970, the RO denied the 
veteran's claim of entitlement to service connection for 
injury to the left hand with fracture of the ring finger; the 
veteran did not appeal that determination, and it became 
final.  

2.  Evidence submitted since that decision was not previously 
considered and is probative of the claim.

3.  The veteran does not have a current disability of the 
ring finger.


CONCLUSIONS OF LAW

1.  Evidence submitted since the final December 1970 rating 
decision, is new and material; therefore, the claim for 
service connection for injury to the left hand with fracture 
of the ring finger is reopened.  38 U.S.C.A. §§ 5108, 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a) (2001 & 2002).  

2.  A disability from injury to the left hand with fracture 
of the ring finger was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The service medical records reflect that the veteran was seen 
at a clinic in May 1966 for complaints of left arm pain with 
weather changes; it was noted that he had a tumor on the left 
ring finger at the old fracture site.  The veteran was next 
seen in June 1966 with complaints of pain in the left 
shoulder and upper back secondary to retained bullet from 
gunshot wound 2 1/2 years earlier.  He also complained of 
swelling of the middle phalanx, left ring finger secondary to 
an old fracture 15 years ago.  On examination, there was 
swelling of the middle phalanx, left ring finger, which had 
been present for 15 years.  There was no limitation of motion 
at the distal interphalangeal (DIP) or peripheral 
interphalangeal (PIP) joint, and no sensory deficit was 
noted.  

X-ray study of the left ring finger revealed diffuse swelling 
of soft tissues, increased density in mid-shaft, probably in 
the old fracture site.  No pertinent diagnosis was noted.  A 
separation examination conducted in April 1967 was negative 
for any disability of the left hand, including residuals of a 
left hand injury.  

On the occasion of a VA examination in October 1970, the 
veteran indicated that he had had an operation for tumor of 
the left ring finger in service.  Examination of the left 
hand revealed a scar on the medial surface of the 'right' 
ring finger, which was well healed.  There was about a 5-
degree lack of full extension of terminal joint; that finger 
made a normal fist.  The examiner noted that the loss of 
function was so slight as to be negligible.  X-ray study of 
the left hand was reported to be negative.  The pertinent 
diagnosis was scar, operation, left ring finger.  

A rating action of December 1970 denied service connection 
for injury to the left hand with fracture of the ring finger.  

Of record is a statement from Matthew Tatom, D.O, dated in 
December 1999, relating to conditions not currently at issue.  

The veteran was afforded a VA compensation examination in 
January 2000, at which time he testified that he had surgery 
for a tumor on the left ring finger; however, he had "no 
real problem now."  On examination, strength in the upper 
extremities was normal and equal.  The veteran was able to 
touch this thumb to all fingers and all fingers to the palm 
of the hand, bilaterally.  There was a scar on the left ring 
finger.  No pertinent diagnosis was reported pertaining to 
the left hand.  

Received in May 2000 was a private hospital report, which 
showed that the veteran was admitted to a hospital in March 
1964 after a bullet struck him over the left arm.  He did not 
complain of any pain except for slight discomfort upon deep 
breathing in the scapular area.  On examination, there was no 
limitation of motion of the fingers, wrists, elbows, or 
shoulders of the left side.  There was a small wound on the 
anterolateral aspect of the left arm.  The discharge 
diagnosis was gunshot wound of the left arm and chest wall.  


II.  Legal analysis.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a) (2002).  

When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact incurred during 
the veteran's service, or by evidence that a presumption 
period applies.  38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between the disability 
and an injury or disease incurred in service.  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  

During the pendency of the veteran's appeal, the Veterans' 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  This legislation 
is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The VCAA eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim. It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  

Regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001).  38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2002).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.  The provisions of the regulations 
applicable to attempts to reopen finally disallowed claims 
are effective for claims received on or after August 29, 
2001.  

The provisions of 38 U.S.C.A. § 5103(a) provide that upon 
receipt of a complete or substantially complete application, 
the Secretary shall notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of that 
notice, the Secretary shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, the Secretary, in 
accordance with section 5103A of this title and any other 
applicable provisions of law, will attempt to obtain on 
behalf of the claimant.  

The provisions of 38 U.S.C.A. § 5103(b)(1) provide that in 
the case of information or evidence that the claimant is 
notified under subsection (a) is to be provided by the 
claimant, if such information or evidence is not received by 
the Secretary within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 C.F.R. § 3.159(b)(1), (e).

The provisions of 38 U.S.C.A. § 5103A(a)(1) provide that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary.  The Secretary is not required to provide 
assistance to a claimant under this section if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).  
Similar regulations are implemented at 38 C.F.R. § 3.159(c), 
(d).  

Specific guidelines for obtaining service records, records in 
the custody of a Federal agency, and records not in the 
custody of a Federal agency; guidelines for notifying the 
claimant when records are unavailable; and, guidelines as to 
when a VA examination is required are found at 38 C.F.R. 
§ 3.159(c)(1-4), (d), (e);  See also 38 U.S.C.A. § 5103A(a-
d).  

Thirty-eight C.F.R. § 3.159 is revised in its entirety and 
now includes definitions such as what is considered to be 
competent lay and medical evidence and what is considered to 
be a substantially complete application.  38 C.F.R. 
§ 3.159(a)(1)-(3).  

Nothing in the VCAA is construed as requiring the Secretary 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured, as described 
in 38 U.S.C.A. § 5108 (West 1991); see 38 U.S.C.A. 
§ 5103A(f).  

The implementing regulations identify the categories of 
assistance that must be provided to an individual attempting 
to reopen a finally decided claim.  Such categories are 
obtaining existing service medical and other relevant, 
existing records, but the regulations provide that no VA 
examination must be obtained absent receipt of new and 
material evidence.  38 C.F.R. § 3.159(c).  The portion of 
what is to be codified at 38 C.F.R. § 3.159(c) pertaining to 
new and material claims is effective as to claims filed after 
August 29, 2001, and not effective retroactive to November 9, 
2000.  

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court of Appeals for Veterans Claims (Court) held that where 
a law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran should and will apply unless Congress provides 
otherwise or permits the Secretary to do otherwise.  

The Court has held that when the Board addresses in its 
decision a question that had not been addressed by the RO, it 
must consider whether the claimant has been given adequate 
notice of the need to submit evidence or argument on that 
question and an opportunity to submit such evidence and 
argument and to address that question at a hearing, and, if 
not, whether the claimant has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The new regulations, except as discussed below, merely define 
terms and provide procedures for implementing the VCAA.  The 
regulations do not provide any rights other than those 
provided by the VCAA. 66 Fed. Reg. 45,629 (Aug. 29, 2001).  

VA complied with the notice requirements of the VCAA by means 
of a letter sent to the veteran November 2002.

The veteran has reported that he underwent surgery on the 
left ring finger during service.  Records of this treatment 
have not been secured.  However, these records could not 
serve to substantiate the reopened claim.  Even if it is 
conceded that he underwent such surgery in service, there is 
no evidence of a current disability.  Service medical records 
could not serve to show a current disability.

The record does not show that there are any available 
outstanding treatment records.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d).

Examinations are not required in the case of an attempt to 
reopen a finally disallowed claim.  38 C.F.R. 
3.159(c)(4)(iii).  Thus, an examination is not required with 
regard to the veteran's attempt to reopen his claim for 
service connection for injury to the left hand with fracture 
of the right ring finger.

An examination is not required with regard to the reopened 
claim because there is no competent diagnosis of current 
disability, or competent evidence of signs or symptoms of a 
current disability.

When the Board or the RO has disallowed a claim, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2001).  In 
determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  
"New" evidence is that which was not of record at the time of 
the last final disallowance ("on any basis"--merits or 
otherwise) of the claim, and is not "merely cumulative" of 
other evidence that was then of record.  Evans v. Brown, 9 
Vet. App. 273, 283-285 (1996).  

This analysis is undertaken by comparing newly received 
evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is 
whether it is material.  Anglin v. West, 203 F.3d 1343, 1346 
(Fed. Cir. 2000) ("nothing in Hodge suggests that the 
understanding of 'newness' as embodied in the first prong of 
the Colvin test is inadequate or in conflict with the 
regulatory definition of new and material evidence").  

For claims received prior to August 29, 2001, material 
evidence is defined as evidence which bears directly and 
substantially upon the specific matter under consideration; 
which is neither cumulative nor redundant; and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  Hodge v. West, 155 
F.3d 1356 (Fed Cir 1998); 38 C.F.R. § 3.156(a) (2001).  

Although "not every piece of new evidence is 'material' . . . 
we are concerned . . . that some new evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge, at 1363.  

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  Therefore, in this case, 
the evidence which must be considered at this time, in 
connection with the veteran's claim of service connection for 
a left hand injury with fracture of the ring finger, is that 
which has been submitted since the RO's previous final 
decision addressing that matter in December 1970.  

In making its decision, the RO determined that the fracture 
occurred prior to veteran's entry into military service, and 
there was no aggravation of the underlying condition during 
his period of active duty.  The evidence received since the 
RO's December 1970 decision regarding a service connection 
claim for injury of the left hand with fracture of the ring 
finger has been reported and discussed above.  

In his March 2000, notice of disagreement the veteran 
reported for the first time that he had undergone surgery on 
the left ring finger during service.  He is competent to 
report this treatment.  Such a history was not of record at 
the time of the December 1970 decision, and it is relevant to 
the question of whether there was aggravation of the pre-
existing disability in service.  Therefore the Board finds 
that new and material evidence has been received to reopen 
the claim.

III.  Merits

While the veteran has provided competent evidence of right 
ring finger treatment in service, the record is devoid of any 
evidence of a current right ring finger disability.

The veteran has not reported any current right ring finger 
symptoms, and there is no clinical evidence of treatment for 
a right ring finger disability.  The January 2000 examination 
report specifically shows that the veteran had no complaints 
referable to the right ring finger.  In order to establish 
service connection, it is essential that there be competent 
evidence of a current disability.  A showing of current 
disability means that there is evidence of the disability at 
the time of the current claim, as opposed to a showing of 
disability at some time in the past.  Gilpin v. West, 155 F. 
3d 1353 (Fed. Cir. 1998).

Since there is no evidence of a current disability the claim 
for service connection must be denied.


ORDER

New and material evidence having been submitted, the claim 
for service connection for injury to the left hand with 
fracture of the ring finger is reopened.  

Service connection for injury to the left hand with fracture 
of the ring finger is denied.

		
	Mark D. Hindin
	Member, Board of Veterans' Appeals
IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

